EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Rory Foster on 08/25/2022.

The application has been amended as follows: 

8. (Currently Amended) A valve for control of flow between a pressure source and a dome of a main valve in a pressure relief valve assembly, the valve comprising:
a first flow-control component 
a second flow-control component,
wherein the first and second flow-control components define a [[an]] flow-control flow path between the first and second flow-control components, the flow-control path being configured to form at least part of a dome-loading flow path from the pressure source to the dome; 
wherein the first flow-control component includes a plurality of recesses that extend along the flow-control path, between the first and second flow-control components, in a main flow direction of the flow-control path, to at least partially define local flow areas for flow along the flow-control path in the main flow direction, 
wherein the second flow-control component defines an entrance location for flow into the flow-control flow path in the main flow direction, and an exit location for flow out of the flow-control flow path in the main flow direction; and
wherein at least one of the first or second flow-control components is movable along the other of the first or second flow-control components between a first configuration and a second configuration, the first and second flow-control components being thereby aligned so that:
in the first configuration, an upstream end of the plurality of recesses is at a first location, on an upstream side of the entrance location relative to the main flow direction, so that the first and second flow-control components, including the plurality of recesses, define a first non-zero flow area at the entrance location for flow in the main flow direction into the flow-control flow path; and
in the second configuration, the upstream end of the plurality of recesses is in a second location that is downstream of the first location, relative to the main flow direction, so that the first and second flow-control components define a second non-zero flow area at the entrance location for flow into the flow-control flow path in the main flow direction, the second non-zero flow area being smaller than the first non-zero flow area.

15. (Currently Amended) A pilot valve for control of a pressure relief valve with a dome, the pilot valve being configured to be in fluid communication with a pressure source and to selectively provide a flow path from the pressure source to the dome, the pilot valve comprising:
a first flow-control component including a first annular body having:  a first surface with a first diameter along a first portion of the first annular body, and a second surface with a second diameter along a second portion of the annular body, the second diameter being smaller than the first diameter; and
a second flow-control component including a second annular body that is arranged to concentrically surround at least part of the first flow-control component, with a third surface of the second annular body extending along the second surface of the first annular body;
one or more recesses formed in 
wherein the pilot valve is thereby configured to provide part of the flow path between the pressure source and the dome, extending along a flow area between the second surface of the first flow-control component and the third surface of the second flow-control component, from an axial entrance area for axial flow into the flow area, to an axial exit area for axial flow out of the flow area, including along the one or more recesses; 
wherein the first and second flow-control components are axially movable relative to each other between a first configuration and a second configuration; and
wherein the one or more recesses extend outside of the flow area at the axial entrance area and the axial exit area in the first configuration, and the one or more recesses extend outside of the flow area at only one of the axial entrance area or the axial exit area in the second configuration, so that in the second configuration, as compared to in the first configuration, the first and second flow-control components provide a reduced 

18. (Currently Amended) The pilot valve of Claim 15, wherein opens towards the third surface of the second flow-control component; 
wherein, in the first configuration, the at least one recess extends along the flow path beyond the axial entrance area, in an upstream direction; and
wherein, in the second configuration, the at least one recess is disposed fully downstream of the axial entrance area to reduce the flow capacity of the flow path.

Drawings
	The drawings submitted on 07/23/2020 and 07/05/2022, are accepted in light of applicant’s claim amendments.
Allowable Subject Matter
Claims 1-3, and 7-23 allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to R.K. Arundale whose telephone number is 571-270-3453.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Kenneth Rinehart can be reached at 571-272-4881, Craig Schneider can be reached at 571-272-3607 and Mary McManmon can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROBERT K ARUNDALE/Primary Examiner, Art Unit 3753